Mr. Justice Waterman delivered the opinion of the Court. It is necessary in chancery proceedings that the record sustain the decree; but the facts upon which the final order is based, if appearing in the findings of the master, need not be repeated in the decree. It is, in the absence of the testimony taken by the master, impossible for us to say that the court erred in overruling all exceptions, save one, to his report. If the plaintiff in error desired that the master return into court the testimony by him taken, upon which his report was based, plaintiff in error should have asked the court to order the master so to do. It is too late for him now, for the first time, to complain of such omission. South Park Commissioners v. Phillips, 27 Ill. App. 380; Daniell’s Ch. Pr. 1300. Plaintiff in error should have objected and excepted to the report of the master allowing $200 for solicitors’ fees, if dissatisfied therewith. The trust deed provides that the grantor shall pay all costs and attorneys’ fees incurred or paid by the grantee or the holder of the secured notes, in any suit in which they or either of them may be plaintiff or defendant, by reason of being a party to said trust deed, or a holder of said notes, and that the same shall be a lien on the premises. The master found that there was due $200 for solicitors’ fees, and the court found an amount due which includes such $200. This objection to the amount allowed for solicitors’ fees can not, under these circumstances, be here raised for the first time. The order of distribution of the proceeds of sale was in accordance with the bill, master’s finding and decree. The decree of the Circuit Court is affirmed.